
	

113 HR 1873 IH: Review Every Dollar Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1873
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Chaffetz (for
			 himself and Mr. Ryan of Wisconsin)
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committees on Rules and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require greater accountability in discretionary and
		  direct spending programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Review Every Dollar Act of
			 2013.
		IFederal program
			 sunset
			101.Limitation on
			 reauthorization of Federal programs
				(a)Enforcement(1)It shall not be in order
			 in the House of Representatives or the Senate to consider any bill or joint
			 resolution, or amendment thereto or conference report thereon, that
			 reauthorizes any Federal program for a period of more than seven fiscal
			 years.
					(2)It shall not be in order in the House
			 of Representatives or the Senate to consider any bill or joint resolution, or
			 any amendment thereto or conference report thereon, that establishes any new
			 Federal program with an authorization of appropriations for a period of more
			 than seven fiscal years.
					(b)Committee review
			 of direct spending programsNot later than July 31 during the
			 second session of each Congress, each standing committee of the House of
			 Representatives and the Senate with legislative jurisdiction over any direct
			 spending program shall apply the criteria set forth in section 102 to determine
			 whether any such program should be modified, terminated, or
			 reauthorized.
				102.Criteria for
			 reviewAny committee of the
			 House of Representatives or the Senate with jurisdiction over any program being
			 reauthorized shall consider the following criteria in determining whether such
			 program should be modified, terminated, or reauthorized:
				(1)The effectiveness
			 and efficiency of the operation of the program.
				(2)Whether the
			 program is cost effective.
				(3)Whether the
			 original objectives of the program have been achieved.
				(4)Whether
			 alternative methods exist to carry out the objectives of the program in a more
			 cost effective manner.
				(5)The extent to
			 which the program is duplicative or conflicts with other programs.
				(6)The potential
			 benefits of consolidating this program with similar or duplicative
			 programs.
				(7)The growth in cost
			 per beneficiary or persons served by the program.
				(8)The extent to
			 which any trends, developments, and emerging conditions may affect the problems
			 or needs that the program is intended to address.
				(9)The extent it
			 imposes mandates on State and local governments.
				(10)The extent it
			 impedes sustainable economic growth.
				(11)The extent to
			 which the program is a constitutionally authorized activity of the
			 Government.
				IIDeficit reduction
			 accounts
			201.Establishment
			 of discretionary deficit reduction account
				(a)Discretionary
			 deficit reduction AccountTitle III of the Congressional Budget
			 Act of 1974 is amended by adding at the end the following new section:
					
						316.Discretionary deficit reduction account(a)Establishment of
				accountThe chairman of the Committee on the Budget of the House
				of Representatives and the chairman of the Committee on the Budget of the
				Senate shall each maintain an account to be known as the deficit
				reduction discretionary account. The Account shall be divided into
				entries corresponding to the subcommittees of the Committee on Appropriations
				of that House and each entry shall consist of the deficit reduction
				balance.
							(b)ComponentsEach
				entry shall consist only of amounts credited to it under subsection (c).
							(c)Crediting of
				amounts to account
								(1)Whenever a Member
				of Congress offers an amendment to an appropriation bill to reduce new budget
				authority in any account or has the effect of reducing direct spending, that
				Member may state the portion of such reduction that shall be credited
				to—
									(A)the deficit reduction balance;
									(B)used to offset an
				increase in new budget authority in any other account; or
									(C)allowed to remain
				within the applicable section 302(b) suballocation.
									(2)If no such statement is made, the amount of
				reduction in new budget authority resulting from the amendment shall be
				credited to the deficit reduction balance, as applicable, if the amendment is
				agreed to.
								(3)Except as provided
				by paragraph (4), the chairman of the Committee on the Budget of the House of
				Representatives or Senate, as applicable, shall, upon the engrossment of any
				appropriation bill by the House of Representatives or Senate, as applicable,
				credit to the applicable entry balances amounts of new budget authority and
				outlays equal to the net amounts of reductions in budget authority and in
				outlays resulting from amendments agreed to by that House to that bill.
								(4)When indicating the net amounts of
				reductions in new budget authority and outlays resulting from amendments agreed
				to by the House of Representatives or Senate, as applicable, to an
				appropriation bill, the chairman of the Committee on the Budget of that House
				shall only count those portions of such amendments agreed to that were so
				designated by the Members offering such amendments as amounts to be credited to
				the deficit reduction balance.
								(5)The chairman of
				the Committee on the Budget of the House of Representatives and the chairman of
				the Committee on the Budget of the Senate shall each maintain a running tally
				of the amendments adopted reflecting increases and decreases of budget
				authority in the bill as reported to its House. This tally shall be available
				to Members or Senators during consideration of any bill by that House.
								(d)Calculation of
				savings in deficit reduction accounts in the House of Representatives and
				Senate
								(1)For the purposes of enforcing section
				302(a), upon the engrossment of any appropriation bill by the House of
				Representatives or Senate, as applicable, the amount of budget authority and
				outlays calculated pursuant to subsection (c)(3) shall be counted against the
				302(a) allocation provided to the Committee on Appropriations as if the amount
				calculated pursuant to subsection (c)(3) was included in the bill just
				engrossed.
								(2)For purposes of enforcing section
				302(b), upon the engrossment of any appropriation bill by the House of
				Representatives or Senate, as applicable, the 302(b) allocation provided to the
				subcommittee for the bill just engrossed shall be deemed to have been reduced
				by the amount of budget authority and outlays calculated, pursuant to
				subsection (c)(3).
								(e)DefinitionAs
				used in this section, the term appropriation bill means any
				general or special appropriation bill, and any bill or joint resolution making
				supplemental, deficiency, or continuing
				appropriations.
							.
				202.Establishment
			 of direct spending reduction accountTitle III of the Congressional Budget Act of
			 1974 (as amended by section 201) is further amended by adding at the end the
			 following new section:
				
					317.Direct spending deficit reduction
		  account(a)Establishment of
				accountThe chairman of the Committee on the Budget of the House
				of Representatives and of the Senate shall each maintain an account to be known
				as the deficit reduction direct spending account. The account
				shall be divided into entries corresponding to the House of Representatives or
				Senate committees, as applicable, that received allocations under section
				302(a) in the most recently adopted concurrent resolution on the budget, except
				that it shall not include the Committee on Appropriations of that House and
				each entry shall consist of the first-year deficit reduction
				account and the five-year deficit reduction account or the
				period covered by the resolution on the budget for that fiscal year, as
				applicable.
						(b)ComponentsEach
				entry shall consist only of amounts credited to it under subsection (c). No
				entry of a negative amount shall be made.
						(c)Calculation of
				account savings in House and SenateFor the purposes of enforcing
				section 302(a), upon the engrossment of any bill, other than an appropriation
				bill, by the House of Representatives or Senate, as applicable, the amount of
				budget authority and outlays calculated pursuant to subsection (d)(3) shall be
				counted against the 302(a) allocation provided to the applicable committee or
				committees of that House which reported the bill as if the amount calculated
				pursuant to subsection (d)(3) was included in the bill just engrossed.
						(d)Crediting of
				amounts to account(1)Whenever a Member or Senator, as the case
				may be, offers an amendment to a bill that reduces the amount of budget
				authority for direct spending provided either under current law or proposed to
				be provided by the bill under consideration, that Member or Senator may state
				the portion of such reduction achieved in the first year covered by the most
				recently adopted concurrent resolution on the budget and in addition the
				portion of such reduction achieved in the first ten years covered by the most
				recently adopted concurrent resolution on the budget that shall be credited to
				the first-year deficit reduction balance and the five-year deficit reduction
				balance, as applicable, if the amendment is agreed to.
							(2)Except as provided by paragraph (3),
				the chairman of the Committee on the Budget of the House of Representatives or
				Senate, as applicable, shall, upon the engrossment of any bill, other than an
				appropriation bill, by the House of Representatives or Senate, as applicable,
				credit to the applicable entry balances amounts of new budget authority and
				outlays equal to the net amounts of reductions in budget authority and in
				outlays resulting from amendments agreed to by that House to that bill.
							(3)When computing the net amounts of
				reductions in budget authority and in outlays resulting from amendments agreed
				to by the House of Representatives or Senate, as applicable, to a bill, the
				chairman of the Committee on the Budget of that House shall only count those
				portions of such amendments agreed to that were so designated by the Members or
				Senators offering such amendments as amounts to be credited to the first year
				deficit reduction balance and the five-year deficit reduction balance.
							(4)The chairman of the Committee on the
				Budget of the House of Representatives and of the Senate shall each maintain a
				running tally of the amendments adopted reflecting increases and decreases of
				budget authority in the bill as reported to its House. This tally shall be
				available to Members or Senators during consideration of any bill by that
				House.
							(e)DefinitionAs
				used in this section, the term appropriation bill means any
				general or special appropriation bill, and any bill or joint resolution making
				supplemental, deficiency, or continuing
				appropriations.
						.
			203.Conforming
			 amendmentThe table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by inserting after the item relating to section
			 321 the following new items:
				
					
						Sec. 316. Discretionary deficit reduction account.
						Sec. 317. Direct spending deficit reduction
				account.
					
					.
			IIIGeneral fund
			 transfers
			301.Budget rule
			 relating to transfers from the general fund of the treasury to the highway
			 trust fund that increase public indebtednessFor purposes of the Congressional Budget Act
			 of 1974, the Balanced Budget and Emergency Deficit Control Act of 1985, the
			 Rules of the House of Representatives, or the Standing Rules of the Senate, a
			 bill or joint resolution, or an amendment thereto or conference report thereon,
			 or any Act that transfers funds from the general fund of the Treasury to the
			 Highway Trust Fund shall be counted as new budget authority and outlays equal
			 to the amount of the transfer in the fiscal year the transfer occurs.
			IVBudgeting for
			 administrative actions
			501.Review of rules
			 requiring new budget authority
				(a)In
			 generalChapter 5 of title 5,
			 United States Code, is amended by inserting after section 559 the
			 following:
					
						559a.Review of
				rules requiring new budget authority
							(a)In
				generalA rule made to carry
				out a direct spending program that would require new budget authority of not
				less than $100,000,000 for the fiscal year the rule takes effect or for any of
				the 9 fiscal years immediately succeeding that fiscal year may not take effect,
				except as provided in subsection (d).
							(b)Review by Office
				of Management and Budget of proposed rulesBefore the effective date of any rule, the
				Director of the Office of Management and Budget shall review the rule to
				determine if the rule is a rule described in subsection (a). If the Director
				determines that the rule is such a rule—
								(1)the Director shall
				notify the agency making the rule—
									(A)of that
				determination; and
									(B)the amount of the estimated new budget
				authority that the rule would require for the fiscal year in which the rule
				would take effect and the 9 fiscal years immediately succeeding that fiscal
				year; and
									(2)the agency may not
				undertake any further action pertaining to such rulemaking.
								(c)Periodic review
				of rulesBeginning on the
				date that is one year after the date on which any rule takes effect, and
				annually thereafter, the Director of the Office of Management and Budget may
				make a determination as to whether the rule is a rule described in subsection
				(a). For purposes of this determination, the fiscal year the rule takes effect
				shall be deemed to be the fiscal year in which the Director makes the
				determination. If the Director determines that the rule is such a rule, the
				agency that issued the rule shall provide for a transition period of such
				length as the Director, in consultation with the agency, determines
				appropriate. At the end of that transition period, the rule shall cease to have
				effect.
							(d)ExceptionsNotwithstanding
				any other provision of this section, a rule described in subsection (a) shall
				take effect or continue in effect—
								(1)if the President
				submits written notice to the Congress that the President has determined that
				the rule should take effect or continue in effect because such rule is—
									(A)necessary because
				of an imminent threat to health or safety or other emergency;
									(B)necessary for the
				enforcement of criminal laws;
									(C)necessary for
				national security; or
									(D)issued pursuant to
				any statute implementing an international trade agreement; or
									(2)when the new
				budget authority to carry out the rule is provided by law.
								(e)Treatment of
				substantially similar rulesA
				rule that does not take effect (or does not continue in effect) under this
				section may not be reissued in substantially the same form, and a new rule that
				is substantially the same as such a rule may not be issued, unless the reissued
				or new rule is specifically authorized by a law enacted after the date that the
				rule fails to take effect or fails to continue in effect.
							(f)Judicial
				reviewAny determination under this section shall be subject to
				review under chapter 7 of this title.
							(g)DefinitionsThe
				terms new budget authority and direct spending have
				the meanings given such terms under section 250 of the Balanced Budget and
				Emergency Deficit Control Act of 1985 (2 U.S.C. 900).
							(h)ApplicabilityThis
				section shall apply only to rules for which the rulemakings are commenced after
				the date of enactment of the Review Every
				Dollar Act of
				2013.
							.
				(b)Cost of
			 projected administrative regulationsSection 1105(a) of title 31,
			 United States Code, is amended—
					(1)by redesignating
			 the second paragraph (37) as paragraph (39); and
					(2)by adding at the
			 end the following new paragraph:
						
							(40)a separate statement of the cost of
				administrative rules that are projected to take effect during the fiscal year
				for which the budget is
				submitted.
							.
					(c)Clerical
			 amendmentThe table of
			 sections for chapter 5 of title 5, United States Code is amended by inserting
			 after the item relating to section 559 the following new item:
					
						
							559a. Review of rules requiring new budget
				authority.
						
						.
				
